Title: IV. Secretary of State to the President, 14 December 1790
From: Jefferson, Thomas
To: Washington, George


            
              Sir
              Dec. 14. 1790.
            
            I have the honour to inclose you the copy of a paragraph from the report of the proceedings of the Executive of the North-Western government, which may perhaps need the attention of the Secretary at war.—I am, with the most profound respect & attachment Sir Your most obedient & most humble Servant,
            
              Th: Jefferson
            
          